Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art references, including U.S. Patent Pub. No. 2018/0303621 to Brotman et al., and U.S. Patent Pub. No. 8,303,663 to Jiminez et al., and U.S. Patent Pub. No. 2014/0163683 to Seifert et al. teach an expandable implant device having, a first endplate, a second endplate, a first side of the first hingedly coupled to afirst side of the second endplate, an expansion mechanism disposed between the interior surface of the first endplate and the interior surface of the second endplate including a drive screw having a threaded shank, a threaded nut to engage the threaded shank, and one linkagecoupled to the threaded nut that extends from the threaded nut to the inferior surface of the first endplate. Upon actuation of the expansion mechanism, a dimension of the expandable implant device is changed.
The prior art fails to teach or disclose, however, the structural relationship including the drive screw extending across the entire length of the expandable implant device and having a first threaded shank and a second threaded shank, and a first threaded nut configured to engage the first threaded shank and second threaded nut configured to engage the second threaded shank, the Iinkage coupled to the sccond threaded nut and the implant, including expansion mechanism being a mirror image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775